UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                No. 14-7480


MICHAEL LEE EVERAGE,

                 Petitioner - Appellant,

           v.

BENJAMIN     WRIGHT,    Chief   Warden,   Greensville   Correctional
Center,

                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:13-cv-00510-JCC-JFA)


Submitted:    February 27, 2015                 Decided:   April 1, 2015


Before WYNN and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Michael Lee Everage, Appellant Pro Se.   David Michael Uberman,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Lee Everage seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2012) petition.

The order is not appealable unless a circuit justice or judge

issues     a     certificate     of     appealability.             See     28     U.S.C.

§ 2253(c)(1)(A) (2012).          A certificate of appealability will not

issue     absent     “a    substantial       showing      of     the     denial    of    a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,     537    U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                          Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Everage has not made the requisite showing.                            Accordingly, we

deny Everage’s motions for a certificate of appealability, to

answer    interrogatories,       and    for       a   subpoena    duces    tecum,       and

dismiss the appeal.          We dispense with oral argument because the

facts    and    legal     contentions       are   adequately      presented       in    the

                                             2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3